UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 10, 2012 HOMETRUST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Maryland 001-35593 45-5055422 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification Number) 10 Woodfin Street, Asheville, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(828) 259-3939 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On August 10, 2012, HomeTrust Bancshares, Inc., the holding company for HomeTrust Bank, issued a press release reporting fourth quarter and full fiscal year 2012 financial results. A copy of the press release, including unaudited financial information released as a part thereof, is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein. Item 9.01Financial Statements and Exhibits (d)Exhibits Press release dated August 10, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOMETRUST BANCSHARES, INC. Date: August 10, 2012 By: /s/ Tony J. VunCannon Tony J. VunCannon Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press release dated August 10, 2012
